Case 1:20-cr-00089-JB Document 203 Filed 07/09/21 Page 1 of 2   PageID #: 723




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA                :

vs.                                     :   CRIMINAL NO.: 20-00089-JB-B

BOBBY JOSEPH DWAYNE PALMER              :


                        MOTION TO PRODUCE

      COMES NOW the undersigned counsel, by and on behalf of the

Defendant and moves this Honorable Court to order the Government to

produce any and all statements made by Co-Defendants to Law Enforcement

in this matter or otherwise statements of the Co-Defendants (some have been

produced; but out of an abundance of caution this Motion is being filed)

pertaining to or regarding the substance of the matters contained in this

indictment.

      WHEREFORE premises considered the undersigned respectfully moves

this Honorable Court to order the Government to produce documents and/or

statements as requested above.

                                  Respectfully submitted,

                                  /s/ S. Joshua Briskman
                                  S. JOSHUA BRISKMAN (BRISS5912)
                                  Attorney for Defendant

OF COUNSEL:
Case 1:20-cr-00089-JB Document 203 Filed 07/09/21 Page 2 of 2         PageID #: 724




BRISKMAN & BINION, P.C.
205 Church Street (36602)
Post Office Box 43
Mobile, AL 36601
T: 251.433.7600
F: 251.433.4485
jbriskman@briskman-binion.com




                          CERTIFICATE OF SERVICE

       I hereby certify that I have on this the 9th day of July, 2021, electronically
filed the foregoing pleading with the Clerk of Court using the CM/ECF System
which will send notification to all parties to this proceeding.


                                       /s/ S. Joshua Briskman
                                       OF COUNSEL
